DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/22 has been entered.

Response to Arguments
Applicant's arguments filed 03/03/22 have been fully considered but they are not persuasive. 
On page 7 regarding prior art rejections, Applicant argues Urdaneta’s post 14 isn’t described as interacting or coupling directly to tooth 42, but it instead includes coping 18 between the tooth 42 and the abutment 10 to dampen forces applied to the tooth 42. Accordingly, the Applicant concludes, modification of Urdaneta to include Roger’s intermediate portion 46 between the shoulder 16 and post 14 wouldn’t actually influence the variety of crowns which can be used with the system and thus there isn’t any motivation to modify Urdaneta. 
The Examiner respectfully disagrees, noting whether Urdaneta’s post couples to a tooth or a coping doesn’t appear to effect whether or not the shoulder of the retention element might change shape. 
On pages 7-8 Applicant argues further that one of ordinary skill wouldn’t use a temporary tooth in Urdaneta’s system if it extends below the shelf 16 of the abutment 10 or coping 18 to contact the modified part of the abutment 10 since this would render Urdaneta’s system inoperable for its intended use. Applicant argues that in this system, the temp tooth molded to fit the intermediate portion 46 below the shelf 16 would directly contact the abutment 10, and this contact, without damping from the liner 26 of coping 18, would allow biting/other forces to move the abutment 10 and implant 40 through the temp tooth which would cause pain and extend healing times. Applicant thus again concludes Urdaneta’s system would be inoperable for its intended purposes.
The Examiner respectfully disagrees that Urdaneta’s system would be rendered inoperable. The Examiner also points out that arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor.
Additionally, the Examiner notes no requirement for a temporary tooth (Urdaneta teaches a permanent tooth is applied ([0025]), making reference to the temporary tooth unclear. The Examiner believes it is clear that the modification is done so other, differently shaped tooth structures (whether permanent or temporary) that might match this modified shape could be utilized. This argument is accordingly unpersuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urdaneta (US 20090317769 A1 ) in view of Halldin et al. (US 20030082499 A1), hereinafter known as Halldin in view of Rogers et al. (US 5829977 A), hereinafter known as Rogers.
Regarding claim 1 Urdaneta discloses a dental abutment extending from an apical end (Annotated Figure 1) to a coronal end (Annotated Figure 1) along a longitudinal axis, the abutment comprising:
a retention element with a base (Annotated Figure 1) oriented toward the apical end (Annotated Figure 1), and a shoulder oriented towards the coronal end (Annotated Figure 1), wherein the shoulder is oriented at an angle of at least 12.5 degrees relative to a plane that is perpendicular to the longitudinal axis ([0016]) such that the perimeter of the retention element increases with increasing distance from the coronal end of the dental abutment through a region of the shoulder (Annotated Figure 1);
wherein the base comprises a hemispherical portion (Annotated Figure 1 shows the base being hemispherical (i.e. part of a sphere). See US 6290500 Column 2 lines 19-23, which Urdaneta describes as being their abutment, which discusses the base’s convex, hemispherical shape.),
a post extending from the apical end to the base of the retention element (Annotated Figure 1); and 
but is silent with regards to the cone angle of the head,
and the base having a portion with an apical end abutting the hemispherical portion and a coronal end that abuts the shoulder. 

    PNG
    media_image1.png
    831
    625
    media_image1.png
    Greyscale

However, regarding claim 1 Halldin teaches a dental abutment wherein a head has a cone angle between 2.5-3.5 degrees ([0086] less than 20 degrees).  Urdanete and Halldin are involved in the same field of endeavor, namely dental abutments. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cone angle of Urdaneta such that it falls within the range taught by Halldin in order to optimize those properties cone angle is known to effect, such as frictional resistance and abutment rigidity. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Further, regarding claim 1 Rogers teaches a retention element with a base and a shoulder oriented towards the coronal end (Annotated Figure 2, below), wherein the base includes a shaped portion (Annotated Figure 2), and the base further comprises a portion with a first perimeter (Annotated Figure 2), wherein the portion has an apical end that abuts the shaped portion and a coronal end that abuts the shoulder of the retention element (Annotated Figure 2), 
wherein the perimeter of the portion does not decrease from the apical end of the portion of the base to the coronal end of the portion of the base (Annotated Figure 2). Urdaneta and Rogers are involved in the same field of endeavor, namely dental abutments. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the abutment of the Urdaneta Halldin Combination by having a cylindrical portion between the shoulder and hemispherical base of the retention element, such as is taught by Rogers as one of many structural modifications which can be made in order to have the coping fit to a corresponding artificial crown portion. The adjustment of the geometry of the implant and/or abutment in order to fit onto/into a corresponding part of a complete dental prosthetic would have been obvious to one of ordinary skill in the art in order to fit the implant/abutment to an existing prosthetic, thus increasing the abutment or implant’s ability to be used with a wide variety of crowns.

    PNG
    media_image2.png
    579
    577
    media_image2.png
    Greyscale

Regarding claim 2 the Urdaneta Halldin Rogers Combination teaches the abutment of claim 1 substantially as is claimed,
wherein Urdaneta further discloses a perimeter of the abutment taken in the plane perpendicular to the longitudinal axis increase without decreasing from the coronal end of the dental abutment to the margin defined between the base and the shoulder of the retention element (see Figure 1).
Regarding claims 3-4 the Urdaneta Halldin Rogers Combination teaches the abutment of claim 1 substantially as is claimed,
wherein Urdaneta further discloses retention mechanisms on the head (see Morgan US 6290500, which Urdaneta describes as teaching their abutment, Column 5 lines 32-35 “a flat” (which the Examiner understands as being one anti-rotational groove)), and 
wherein Halldin also teaches retention mechanisms on the head can include one anti-rotational groove (15),
and wherein Rogers further teaches two diametrically opposed anti-rotational grooves which extend from the coronal end of the head towards an apical end of the head (Figure 5 item 48) and are capable of receiving a securing element on a prosthesis which has a conical support face (The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The shown grooves are understood capable of receiving a securing element from some prosthesis which has a conical support face as the claim requires).  
Regarding claim 5 the Urdaneta Halldin Rogers Combination teaches the abutment of claim 1 substantially as is claimed,
wherein Urdaneta further discloses the post has an apical taper angle between 1.1-1.6 degrees ([0016] less than 5 degrees).
Regarding claim 6 the Urdaneta Halldin Rogers Combination teaches the abutment of claim 1 substantially as is claimed,
wherein Urdaneta further discloses the angle of the shoulder is greater than 15 degrees ([0016] the angle may be in a range from approximately 0-30 degrees).
Regarding claims 22-23  the Urdaneta Halldin Rogers Combination teaches the abutment of claim 1 substantially as is claimed,
wherein Urdaneta further teaches the perimeter of the portion of the base is “generally cylindrical”. The Examiner understands the term “generally” to indicate that there is a degree of uncertainty, in either direction (i.e. a degree off cylindrical either increasing or decreasing) (Merriam-Webster defines “generally” as being “in a general manner”). This type of flexibility in exact cylindrical sides can be due to simple manufacture error, or for manufacturing tolerances. The ultimate goal within dental abutments being only being the mating of the two parts of the dental system. Accordingly, the person of ordinary skill in the art at the time the invention was filed would have found it obvious for the perimeter of the portion of the base to be increasing (or decreasing) from the apical to coronal end by a small, minimal amount (e.g. a few degrees) since this is understood to fall within what the Examiner believes a person of ordinary skill in the art would understand “generally” cylindrical to mean. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urdaneta, Halldin, and Rogers as is applied above in view of Conte et al. (US 20110306014 A1), hereinafter known as Conte.
Regarding claim 7 the Urdaneta Halldin Rogers Combination teaches the abutment of claim 1 substantially as is claimed,
wherein Urdaneta further discloses the head comprises a portion which is arranged at an angle relative to the longitudinal axis (Figure 1),
and Halldin further teaches the head comprises a bevel at a coronal end of the head (Figure 1 item 6) adjacent a portion which is arranged at an angle relative to the longitudinal axis (Figure 1 item 8),
but the Combination is silent with regards to including a cylindrical neck next to the retention element and portion of the head. 
However, regarding claim 7 Conte teaches a dental abutment wherein the head comprises a cylindrical neck adjacent a retention element and a head portion (Annotated Figure 2, below). Urdaneta and Conte are involved in the same field of endeavor, namely dental abutments. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the abutment of the Urdaneta Halldin Rodgers Combination by having the head have a cylindrical neck such as is taught by Conte as an alternative retention mechanism to those discussed by Urdaneta since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by the Urdaneta Halldin Rogers Combination (i.e. with an annular groove, serration, or flat for retaining a corresponding prosthesis). Such a choice would be made based on the intended prosthetic crown to be used with the implant. 
    PNG
    media_image3.png
    682
    526
    media_image3.png
    Greyscale


Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urdaneta, Halldin, and Rogers as is applied above in view of Crohin et al. (US 20050244789 A1), hereinafter known as Crohin.
Regarding claims 10-11 the Urdaneta Halldin Rogers Combination teaches the abutment of claim 1 substantially as is claimed,
but is silent with regards to the head having a roughened surface with asperities.
However, regarding claims 10-11 Crohin teaches a dental abutment that includes a grit-blasted head with a roughened surface to facilitate prosthetic retention with asperities of between 100-300 microns in size ([0030]).  Urdaneta and Crohin are involved in the same field of endeavor, namely dental abutments. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dental abutment of the Urdaneta Halldin Rogers Combination by grit-blasting the head as is taught by Crohin in order to provide a roughened surface of the head for encouraging secure attachment of a dental prosthesis or crown thereupon. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        10/25/22